On the suggestion of counsel for appellant that a writ of certiorari should be awarded ex mero motu to require the clerk of the circuit court to properly certify *Page 632 
as a part of the record the charges refused to defendant, we have examined the charges as they now appear in the record and find that the charges refused to the defendant were properly refused, either because they were bad or were covered by other charges given at the defendant's instance; and no reversible error would be shown if the charges were properly certified and made a part of the record. Therefore it would be a useless procedure to award the writ.
The other questions presented by the application for rehearing have been re-examined, and we see no reason to change the conclusion as announced in the original opinion.
The application for rehearing is therefore overruled.
ANDERSON, C. J., and McCLELLAN, GARDNER, and THOMAS, JJ., concur.
SAYRE, SOMERVILLE, and BROWN, JJ., dissent.